On Rehearing.
FOURNET, Chief Justice.
This case is before us for the second time from rulings of the State Civil Service Commission dismissing Mrs. Lelia Murray Day’s appeal from the action of the Department of Institutions in removing her name from its payroll. At the time the case was first before us, we reversed the order of the State Civil Service Commission dismissing the appeal on the department’s exception of no right of action and remanded the case to the Commission “for further proceedings according to law and not inconsistent with the views” expressed in the opinion. See Day v. Department of Institutions, 228 La. 105, 81 So.2d 826, 828. It necessarily follows that in order to intelligently discuss and to properly dispose of the present appeal, which was taken from the ruling of the Commission dismissing Mrs. Day’s appeal on the merits, it will be necessary for us to review the history of the case in the light of our original holding, which the Commission was specifically directed to follow, and also in the light of the facts as found by the Commission and quoted in the dissenting opinion when this appeal was previously before us. These are that “On the effective date of the Civil Service Amendment (June 30, 1953), Mrs. Lelia Murray Day was an elected member of the East Baton Rouge Parish Democratic Executive Committee,1 and also an employee, on leave, of the Department of Institutions. On or about August 28, 1953, while Mrs. Day was still on leave the Department’s Personnel Officer advised her, by telephone, that she could not legally occupy both positions.2 The Personnel Officer testified *795that as a result of this conversation, Mrs. Day verbally resigned from the Department. 3 Mrs. Day testified that she had advised the Personnel Officer that she had resigned from the Parish Committee, and that she had never resigned from the department.
“On September 1, 1953, the Department officially notified the Civil Service Department that Mrs. Day had resigned, 4 and since that date Mrs. Day had not been on the payroll of the Department of Institutions. Mrs. Day subsequently met with the Director and the Personnel Officer of the Department. At this meeting she was advised that she was no longer on the Department’s payroll. The date of this meeting was fixed by Mrs. Day as September 23, 1953, the other witnesses fixed the date as the latter part of November, 1953.5 In either event, the evidence is clear that as of the date of this meeting, Mrs. Day knew that she had been removed from the payroll of the Department of Institutions.
*797■ “Subsequently, after a conference in .January between Mrs. Day, her attorney, the Director and the Personnel Officer of the Department of Institutions and members of the Staff of the Civil Service Department, Mrs. Day, on February 8, 1954, filed her appeal.”
Under these facts the Commission, whose mandatory duty it is to grant a hearing within 30 days of the filing of an appeal under its rule No. 13.2, 6 maintained the exception of no right of action filed by the Department of Institutions and dismissed the appeal. As the basis for such a ruling the commission reasoned: “Conceding that Mrs. Day did not actually resign; she was deprived of her rights and discriminated against when the Department treated her as having resigned and removed her from the payroll on September 1, 1953. Even if the 30 days within which Mrs. Day could appeal did not commence to run until she was aware of this action, and conceding that she was not aware of it until late November of 1953, nevertheless the 30 days had long since passed when this appeal was filed, on February 8, 1954.”
In reversing this ruling we held that under rule XII of the Civil Service Commission, adopted pursuant to the authority vested in it by the Constitution, 7 "In order to make effective the removal of the subject employee from the payroll, the fact of the ' acceptance of her alleged oral resignation and of her removal from the payroll should have been made known by a statement in writing to her and to the Director in advance of such actionOf necessity, inasmuch as Mrs. Day was never informed in writing of the acceptance of her oral resignation prior to her removal from the payroll, she was illegally removed. However, being a court of' appellate jurisdiction only, we were .powerless on that appeal to do any more than we did, that .is, to overrule the exception of no right of action filed by the depart*799ment that had been maintained by the Commission, and to remand the case to that Commission — the forum having the power to decide the case on the merits. (The emphasis has been supplied.)
 It is clear this was the law of the case and when the appeal was remanded for further proceedings not inconsistent with these expressed views, the Commission was bound by such ruling of law. Thereunder, Mrs. Day was not only entitled, by reason of her illegal removal, to' her back pay from the date of her alleged dismissal or removal, but also to reinstatement. State ex rel. Murtagh v. Department of City Civil Service, 215 La. 1007, 42 So.2d 65; Boucher v. Division of Employment Security of the Department of Labor, 226 La. 227, 75 So.2d 343.8
That all parties were clearly aware this was the law of the case that was to be followed is clearly evidenced by the pleadings themselves, when the case was remanded. In her pleading labeled “Applica*801tion for Enforcement of Judgment of the Supreme Court of Louisiana,” Mrs. Day, through her attorney, points out the opinion originally handed down required that “a written notice had to be given by the Department of Institutions in order to remove Mrs. Lelia Murray Day, a civil service employee, from the payroll and that the acceptance of the alleged oral resignation of Mrs. Lelia Murray Day and of her removal from the payroll must have been made known to her by a statement in writing and to the Director of Personnel in advance of such action.”
The department’s recognition of our holding to this effect is reflected by the statement in its answer that the principle that notice in writing of termination of services must be given the employee prior to the effective date of such termination “has now been extended by this Honorable Court to cover a situation such as exists here, to-wit: that where an employee voluntarily resigns from a position, that the notice of the acceptance of the resignation must be in writing.” Answering further, however, it sought under the provisions of Paragraph (0) (3) of Section 15 of Article XIV of the Constitution of 1921,9 to be relieved of the necessity of paying to Mrs. Day the salary allegedly withheld by the state in good faith during the period she did not work, inasmuch as the department believed its action was taken within the framework of the rules governing cases of resignation. (The emphasis has been supplied.)
The commission, quoting in full the law of the case as above set out10 and taking full cognizance thereof, under compulsion entertained the appeal as having been timely filed. However, holding that Mrs. Day had never in fact terminated her leave of absence without pay and had only sought re-employment, the commission, considering Dr. Grant’s letter dated January 27, 1954,11 as written acceptance by the department of Mrs. Day’s resignation, dismissed her appeal.
The fallacy of the reasoning of the commission lies in the fact that Mrs. Day could not have sought re-employment since she had never been legally removed from the *803payroll-of the Department of Institutions. Nor is it disputed that-Mrs. Day did in fact return to work. As pointed out above in footnote No. 5, the only dispute was as to the day on which she returned, her testimony being this was on September 23, 1953, while that of the department officials was that she returned the latter part of November 1953. Under these circumstances, inasmuch as Mrs. Day was employed on a monthly basis, it must be held without further evidence, that she reported to work the latter part of November, intending thereby to give notice that she would terminate her leave of absence without pay and return to the service of the state beginning with the calendar month of December 1953. Consequently, she is entitled to pay from that date until she is in fact actually and legally removed from the payroll of the Department of Institutions.
For the reasons assigned, the ruling of the Civil Service Commission dismissing the appeal of the plaintiff, and the action of 'the Department of Institutions in improperly and illegally removing her from the roll without full compliance with the provisions of Rule XII of the Civil Service Commission, are annulled and set aside, and it is now ordered,, adjudged and decreed that Mrs. Lelia Murray Day. is hereby reinstated on the payroll of the Department of Institutions effective on December 1, 1953, until such time as she is legally -removed therefrom, with full pay.
HAWTHORNE, J., dissents, adhering to the views expressed in the original opinion.
McCALEB, J., dissents with written reasons.

. Paragraph (N) (8) of Section 15 of Article XIV of the Constitution of 1921 provides: “No person elected to public office shall, while serving in such elective office, be appointed to or hold any position in the Classified Service of the State or a city.” Mrs. Day testified that in view of this provision Dr. Grant, head of the Department of Institutions, advised her in the early part of June she would have to resign as a member of the East Baton Rouge Parish Democratic Executive Committee if she wished to retain her position with the department and that she immediately telephoned her oral resignation to the committee’s chairman, Mr. Russell Doiron. It was for this reason, that in filling out form “B” of the Civil Service Commission on June 30, 1953, entitled “Application for Qualifying Examination,” which had the effect of blanketing the then employees of the state into the Civil Service system, she answered in the negative the question: “Do you now hold an elective office?” (See Note No. 3 in the majority opinion when the first appeal was before this court, and also Note No. 1 in the dissenting opinion of the author of the instant decision when the former hearing was had in the instant appeal.)


. It appears that while Mrs. Day was on leave of absence a member of the executive committee, on August 22 or 23, *795• wrote to the Director of Personnel of the Civil Service Commission stating Mrs. Day was then a member of that committee. In reply to this letter the director, by a communication dated August 25 and again the next day, stated the department was endeavoring to contact Mrs. Day to ascertain if she had in fact resigned from the committee.


.Although the personnel officer of the department testified that in conformity with the provisions of paragraph 8 of Rule XII of the Civil Service Commission she requested a letter of resignation from Mrs. Day, it is obvious this officer failed to comply with the provisions of the rule since she neither attáched to the form showing change of status of the employe the letter of resignation nor explained the reason why such a letter was not furnished. This rule provides: “Voluntary Resignations. Whenever the services of a permanent employee are terminated by voluntary resignation, the appointing authority shall request the employee to submit a letter of resignation. A copy of this letter shall be attached to the personnel status change form. Where for any reason it is impossible or impracticable to secure the letter, the appointing authority shall explain in the personnel status change form the reason why the letter was not furnished.” (This rule was adopted by the commission on May 11, 1953, and was made effective as of July 1, 1953.)


. Mrs. Day was never given a copy of this change of status form as it affected her and she was never given any notice of the department’s action in treating her as having resigned from the service.


. The testimony of Mrs. Day that she reported to the office of Dr. Grant to go to work is not disputed; the only dispute is as to the date on which she appeared at that office. (See footnotes Nos. 4 and 5 of the decision when this ease was first before the court.) She placed the date of this meeting as September 23, 1953, while Dr. Grant and the personnel director placed the date as the latter part of November, at which time, according to Dr. Grant, “She wanted to come hade * * * and I said, ‘Well, that can’t be done because as a separate job that detail does not any longer exist. It has been taken care of within another job.” and assured her “we would use every influence we could to get her a job in another department doing the same thing she had done for us.” It is obvious, therefore, that Mrs. Day’s leave of absence was terminated not later than some time during the latter part of November 1953. (The emphasis has been supplied.)


. Rule XIII, Section 13.2 provides: “A person who alleges he has been deprived of his rights or otherwise discriminated . against as set forth in the foregoing section may, within 30 days of any such action, demand a hearing by notifying the Director in writing that he desires a hearing and outlining in detail his reasons for demanding such hearing. The Commission shall grant the appellant a hearing within sixty (60) calendar days after receipt by the Director of such request, or. shall refer,the taking of testimony to a Referee within such period of sixty (60) calendar days.” (This rule was repealed effective as of April 1, 1955, and a more comprehensive series of rules governing appeals and hearings enacted.)


. Section 15 (I) of Article XIV of the Constitution of 1921, as amended, provides : “There is vested in the State Civil Service Commission and in the appropriate City Civil Service Commissions for the several cities respectively the authority and power, after public notice and public hearing, to adopt, amend, repeal . and enforce rules which shall have the effect of law, regulating employment, transfers, promotion, removal, qualifications, and other personnel matters and transactions * * (The emphasis has been supplied.)


. In the Murtagh case the court was called upon to determine, among other things, whether the relator, employed as a permit clerk by the City of New Orleans from 1925, had been blanketed into the city’s service as such when the civil service law became effective on January 1, 1943, with the result that he could not thereafter, on September 9, 1946, be removed from that service unless all formalities were complied with, although he was at the time the law became effective actually severed from the city’s payroll and engaged in doing outside defense work. The determination of this issue under the civil service law depended upon whether Murtagh had resigned from the city’s service at the time he left in 1942, or was on an extended leave of absence which did not terminate until August 20, 1945. The lower court concluded he had been blanketed into the civil service since the city failed to produce his signed resignation or to offer evidence to overcome the presumption he never intended to resign, but was merely leaving the city’s service temporarily during the period of the war, and that he must, therefore, be reinstated with full pay from the date of his illegal dismissal on September 9, 1946. 'TlviS court upheld that ruling.
In the Boucher case several employees of the state civil service were dismissed tor cause that was given them in writing at 2:00 p. m. on the effective date of their removal from the state’s payroll, despite the fact that Section 2 of Rule XII of the Commission then in effect provided that in every case of removal the appointing authority or his authorized agent must furnish the employee and the Director of Personnel in advance of such action with a statement in writing giving the reasons therefor and also notify the employee of his right to appeal to the Civil Service Commission. In reversing and setting aside the ruling of the commission upholding such removal, this court pointed out that the Director of Personnel was not furnished toith written notice of the contemplated action as required under this rule, although the appointing authority had discussed the matter with him; consequently, that the removal of employees was improper and illegal. In other words, that under the civil service rules knowledge of the Director of Personnel of removal of an employee from the public service was not sufficient, and there must be actual written notice. We accordingly voided the ruling of the commission approving the dismissal from service of these employees, as well as their removal from the payroll.


. This provision reads: “If any Commission after any hearing orders a dismissed or suspended employee reinstated, it may reinstate such employee under sueh conditions as it deems proper and may order full pay for lost time.’’ (The emphasis has been supplied.)


. “In order to make effective the removal of the subject employee from the payroll, the fact of the acceptance of her alleged oral resignation and of her removal from the payroll should have been made known by a statement in writing to her and to the Director in advance of such action.”


.This letter is quoted in full in footnote No. 2 of the dissenting opinion when the case was originally heard on this appeal. A mere reading of this letter clearly discloses it was never intended as an acceptance of Mrs. Day’s resignation.